DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed September 2, 2021, has been received and entered.
	Claims 1-29, 23-25, and 38 are canceled.  Claim 43 is new.
	Claims 20-22, 26-37, and 39-43 are pending and examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “return mechanism” in claim 31; “feed mechanism” in claims 26, 40, 41, and 43; “drainage mechanism” in claim 27; “circulation mechanism” in claims 32 and 33; “device for enrichment of carbon dioxide from a gas mixture” and “mechanism for electrolytic splitting of water” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of methanogenic microorganisms”, “means of a driving jet nozzle”, “means of a first return pipe”, and " in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29, 31-34, 39-41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “return mechanism” in claim 31; “feed mechanism” in claims 26, 40, 41, and 43; “drainage mechanism” in claim 27; “circulation mechanism” in claims 32 and 33; and “device for enrichment of carbon dioxide from a gas mixture” and “mechanism for electrolytic splitting of water” of claim 40 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
The specification is devoid of adequate structure to perform the claimed functions for these devices and mechanism.    
Regarding “device for enrichment of carbon dioxide from a gas mixture”, the specification does not describe any particular structure for performing the function of enrichment of carbon dioxide from a gas mixture.  No examples of such a device are provided in the specification, and thus no structures are described to effect the enrichment.  Therefore, there is not enough description for one of ordinary skill in the art to understand which structure(s) perform the claimed function of enrichment of carbon dioxide from a gas mixture.
Regarding “mechanism for electrolytic splitting of water”, the specification does not describe any particular structure for performing the function of electrolytic splitting of water.  No examples of such a device are provided in the specification, and thus no structures are described to effect the electrolytic splitting.  Therefore, there is not enough description for one of ordinary skill in the art to understand which structure(s) perform the claimed function of electrolytic splitting of water.
Furthermore, the specification does not describe any particular structures for the functions set forth with the terms “return mechanism”, “feed mechanism”, “drainage mechanism”, and “circulation mechanism.”  Therefore, there is not enough description for one of ordinary skill in the art to understand which structures performed each of the claimed functions of channeling H2 and CO2 into at least one reactor (with respect to “feed mechanism”), draining a gas from the at least one reactor (with respect to “drainage mechanism”), and circulating the 
Therefore, claims 26-29, 32-34, 40, 41, and 43 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim 27 is indefinite because it is unclear whether the drainage mechanism is distinct from the first return pipe of parent claim 20, or the first return pipe of parent claim 20 is part of the drainage mechanism.  Parent claim 20 recites that the first return pipe returns at least a portion of the gas which accumulates in the reactor device.  Thus the first return pipe appears to be designed to drain a gas from the reactor device (and thus its at least one reactor), which is the function recited in claim 27 for the drainage mechanism.  Since claim 27 is indefinite, its dependent claims, claims 28 and 29, are rendered indefinite.  Therefore, claims 27-29 must be rejected under 35 U.S.C. 112(b).
Claim 31 recites the limitation "the return mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 20 does not recite a “return mechanism,” and instead recites a “first return pipe” and a “second return pipe.”  Since the term “the return mechanism” lacks antecedent basis, it is unclear how it relates to parent claim 20, and thus it is unclear how the pump or compressor of claim 31 relate to parent claim 20.  
	Claim 39 is indefinite as being both incomplete, by its dependence on a cancelled claim, claim 38; and for lack of antecedent basis for its limitation (“Method according to…”; “the pump”) which is not present in cancelled base claim 38.  Amending claim 39 to refer to a claim which recites the pump in the method, or deleting the claim, would obviate the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 26-37, and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structures to perform the claimed function of enrichment of carbon dioxide from a gas mixture and the claimed function of electrolytic splitting of water, with respect to the “device for enrichment of carbon dioxide from a gas mixture” and “mechanism for electrolytic splitting of water” of claim 40.  Furthermore, as described above, the disclosure does not provide adequate structures to perform the claimed functions with respect to the “ “feed mechanism” (recited in claims 26, 40, 41, and 43), “drainage mechanism” (recited in claim 27), and “circulation mechanism” (recited in claims 32 and 33).  No function is claimed for the “return mechanism” of claim 31.
The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the 

Additionally, the recitation of a “first return pipe” and a “second return pipe” in claim 20 is not supported by the specification as filed, and this is considered new matter.  These components are instead referred to as “first return branch” and “second return branch” in the specification.  In particular, the specification discloses a “first return branch 118” for taking away gaseous phase for return into the reactor 108.  For instance, see paragraph [0055] and Figure 3 which speaks to the claimed invention in which the returned gaseous phase is sent directly to nozzle 106 (paragraph [0071]).  Also, the specification discloses a “second return branch 122” for draining away the liquid phase and supplying it to the nozzle 106 (paragraph [0071] regarding Figure 3).  
Though paragraph [0054] of the specification discloses that a feed mechanism 126 can be a correspondingly designed pipe system, the feed mechanism 126 is disclosed for delivering substrate gas to the reactor 108, and is not disclosed for returning the gaseous phase or the liquid phase back into the reactor 108.  Therefore, the teaching regarding a correspondingly designed pipe system does not correspond to the first and second return branches of the specification.  As such, there is no teaching that the first return branch or the second return branch are pipes.  Since claim 20 comprises new matter, then claim 20 and its dependent claims (claims 21, 22, 26-37, and 39-43; claim 39 will be considered as incorporating the limitations of claim 20), must be rejected under 35 U.S.C. 112(a).
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 21, 26-32, 35-37, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mets (US 2009/0130734. Listed on IDS filed 12/7/20. Previously cited) in view of Kodukula (US 2011/0223644. Previously cited), Cohen (US 2003/0175186. Previously cited), Ghosh (US 2002/0192809), and Lanting (US 2002/0192809), and in light of Isacoff (US 2007/0128662. Previously cited).
Mets discloses a method of converting carbon dioxide gas produced during industrial processes, the method comprising contacting methanogenic archaea with the carbon dioxide gas under suitable conditions to produce methane (abstract).  See Figure 1 which shows a design schematic of one embodiment of a carbon dioxide recapture and methane production plant (page 1, paragraph [0013]).  The plant of Figure 1 comprises a fermentor/bioreactor system (F) for 2 + H2 to methane (paragraph [0043] on pages 3 and 4).  The fermentor reads on the ‘reactor device’ of instant claim 20.  From the examples of the invention, it is evident that the methanogenic archaea (e.g. Methanobacterium and other bacteria disclosed in paragraph [0030]), reading on ‘methanogenic microorganisms,’ are located in the fermentor (reading on ‘reactor device’ and ‘reactor’) in an aqueous medium.  For instance, Example 2 describes culturing Methanococcus maripaludis in a culture medium comprising water (page 4, paragraph [0048]).  The carbon dioxide and the hydrogen gas are fed into the bioreactor, i.e. fermentor (paragraphs [0012] and [0043]), and thus they are ‘channeled into the reactor device to form a gaseous reaction mixture therein’ as recited in instant claim 20.

Mets differs from the claimed invention in that Mets does not expressly disclose:	(a) the contact surface between the aqueous medium with methanogenic archaea (methanogenic microorganisms) and the gaseous reaction mixture (CO2 + H2) is increased by means of a driving jet nozzle for generating a driving jet directed into the fermentor (reading on ‘reactor device’) during the conversion; and
(b)  by means of a first return pipe fluidly connecting a top end of the fermentor (‘reactor device’) to the driving jet nozzle at least a portion of the gas, which accumulates in the fermentor (‘reactor device’), is returned in the fermentor (‘reactor device’) without altering the composition of the returned portion of the gas, and 
by means of a second return pipe fluidly connecting a bottom end of the fermentor (‘reactor device’) to the driving jet nozzle at least a portion of the aqueous medium in the fermentor (‘reactor device’) is returned to the driving jet nozzle, 
2 and H2) in the fermentor (‘reactor device’).

Regarding difference (a) (Mets does not expressly disclose that the contact surface between the aqueous medium with methanogenic archaea (methanogenic microorganisms) and the gaseous reaction mixture (CO2 + H2) is increased by means of a driving jet nozzle for generating a driving jet directed into the fermentor during the conversion):
Mets teaches in Example 1 that the gas mixtures were introduced via a sparger at the bottom of the vessel (page 4, paragraph [0047]).  Also, in Example 13 the culture was sparged with 4:1 H2:CO2 (page 8, paragraph [0074]).  Therefore, Met discloses using a sparger for introducing the gas mixture of CO2 and H2 into the fermentor (reading on ‘reactor device’).
Kodukula discloses a process and apparatus for sequestering carbon and converting it to fuel, such as methane (abstract).  Kodukula teaches a carbon inlet apparatus, such as a CO2 inlet apparatus, that is associated with and in communication with the interior of a carbon-sequestering biomass incubator (page 5, paragraph [0069]).  The carbon inlet apparatus can include CO2 gas diffusers, jet nozzles, spargers, bubblers, educators, injectors, and the like, which are for delivering, expelling, or injecting gaseous CO2 or gaseous or liquid chemical carbon into the water, such as the liquor containing the biomass, so that at least some of the carbon (e.g. CO2) becomes dissolved therein (page 5, paragraph [0069]).
Cohen discloses a reaction apparatus for producing a product by introducing at least one feed gas of low solubility in an aqueous medium in the presence of a microorganism capable of converting the at least one feed gas to a product (page 2, paragraph [0015]).  In discussing the 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the sparger with a jet nozzle when practicing the method of Mets for the predictable result of introducing the gas mixture of CO2 and H2 into the culture medium inside the fermentor.  It would have been a matter of simple substitution of one known device for introducing a gas containing CO2 for another.  There would have been a reasonable expectation of delivering the gas mixture of CO2 and H2 into the fermentor of Mets with a jet nozzle since Kodukula discloses jet nozzles as an alternative to spargers as apparatus that can be used for delivering CO2 into a liquid containing biomass.  It would have been obvious to the person of ordinary skill in the art that the jet nozzle increases the contact surface between the culture medium and the gas mixture since its counterpart, a sparger, allows for feed gas to be absorbed in aqueous medium of a reactor (as pointed out by Cohen), and also because the delivery of the gas mixture by the nozzle brings the gas mixture into contact with the culture medium – the act of delivering the gas mixture necessarily results in increasing the contact surface between the gas mixture and the aqueous medium.  A jet nozzle reads on a driving jet nozzle for generating a driving jet directed into the fermentor of Mets.

first return pipe fluidly connecting a top end of the fermentor (‘reactor device’) to the driving jet nozzle at least a portion of the gas, which accumulates in the fermentor (‘reactor device’), is returned in the fermentor (‘reactor device’) without altering the composition of the returned portion of the gas, and by means of a second return pipe fluidly connecting a bottom end of the fermentor (‘reactor device’) to the driving jet nozzle at least a portion of the aqueous medium in the fermentor (‘reactor device’) is returned to the driving jet nozzle, wherein a return rate of the gas accumulating in the fermentor (‘reactor device’) is greater than a feed rate of the gaseous reaction mixture (the gaseous mixture of CO2 and H2) in the fermentor (‘reactor device’)):
Ghosh discloses a two phase anaerobic digestion process for production of methane from organic carbonaceous material (abstract).  The process is performed in a system comprising an acid phase digester 10, methane phase I digester 20, and methane phase II digester 30 as shown in Figures 1-3 (column 4, lines 60-62; column 5, lines 34-36).  In particular, the gaseous product of acid phase digester 10 is conveyed through gas conduit 12 to methane II digester 30 (column 5, lines 34-36).  The microorganism population sustained in methane phase II digester 30 is mixed and favors the biomethanation of carbon dioxide and molecular hydrogen to form methane gas (column 5, lines 41-44).  The contents of digester 30 are continuously or intermittently agitated or mixed with the feed gases to achieve high efficiency biomethanation (column 5, lines 49-51).  The gaseous product, comprising primarily methane, of methane phase II digester 30 is removed through gas product conduit 32 for delivery to a fuel utilization means or storage or recycle (column 5, line 66 through column 6, line 1).  Additionally, the liquid effluent is removed through liquid product conduit 31 for further processing, recovery, or recycling (column 6, lines 1-3). 

Lanting discloses an anaerobic solids digestion apparatus comprising a digester, at least one nozzle, and a biogas source (abstract).  The principle aspects of the Lanting invention are directed to anaerobic bacteria (page 3, paragraph [0030]).  Anaerobically biodegradable material contained in waste stream is digested through reactions in the digester 30 (see Figure 1), where anaerobic bacteria convert the biodegradable to a biogas which substantially is made up of methane and carbon dioxide (page 5, paragraph [0047]).  The apparatus preferably has a biogas source in fluid communication with the nozzle 18 to provide biogas to the nozzle 18 (page 5, paragraph [0048]).  A preferred biogas source is a biogas recycle system generally designated 27 which uses a portion of the gas generated in digestion as gas feed to the nozzle (page 5, 
Additionally, the apparatus includes a recirculation system 46 which includes the recirculation pump 6 and recirculation conduit 60, 64, as shown in Figures 1 and 5 (page 4, paragraph [0037]).  The recirculation system provides fluid communication for the mixed liquor L within digester 30 from a mixed liquor outlet 50 (which is at the bottom of the digester) to a liquid inlet 65 of at least one preferred two-phase nozzle 18 as shown in Figure 2 (page 4, paragraph [0037]).  The first conduit 60 conveys liquid from pump 6 to the liquid inlet 65 of the nozzle 18 (page 4, paragraph [0037]).  Lanting states that the term “conduit” may be any pipe (page 4, paragraph [0037]).  
The two-phase nozzle 18 as shown in Figure 2 of Lanting includes a nozzle gas inlet 13 in fluid communication with a biogas source (and optionally the biogas recycle system 27 as discussed above) and a nozzle liquid inlet 65 (page 4, paragraph [0038]).  The energy transferred to the mixed liquor at nozzle outlet 20 imparts a shearing force on the solids in the stream which breaks the solids into smaller particles and increases the surface area (page 4, paragraph [0041]).  The increase in surface area exposes more unreacted organics making them accessible to the anaerobic bacteria, and the energy of the mixed liquor is transferred to the digester contents (page 4, paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to include a first pipe for recycling the gaseous product from the top of the fermentor to the jet nozzle (reading on ‘driving jet nozzle’) to recycle a portion of the gaseous product accumulating in the fermentor back into the fermentor when practicing the method rendered obvious by Mets, Kodukula, and Cohen.  One of ordinary skill in 
Further still, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to include a second pipe for connecting a bottom of the fermentor to the jet nozzle (reading on ‘driving jet nozzle’) for recirculating the culture medium when practicing the method rendered obvious by Mets, Kodukula, and Cohen.  One of ordinary skill in the art would have been motivated to do this since Ghosh discloses that the liquid effluent of its methane phase II digester 30 (which is comparable to the fermentor of Mets 
It would have been obvious to deliver both the gaseous product and the culture medium that is being recycled/recirculated to the jet nozzle (reading on ‘driving jet nozzle’) when practicing the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, and Lanting, since Lanting teaches that a nozzle is suitable for delivering both the recycled/recirculated gaseous 
Additionally, it would have been obvious matter of routine experimentation to have varied the return rate of recycled gaseous product into the fermentor, including using a return rate of the recycled gaseous product which is greater (including greater by at least a factor of 100) than the feed rate of the gaseous reaction mixture (the gas mixture of carbon dioxide and hydrogen), in order to adjust the reaction equilibrium in the fermentor which is critical for the formation of methane – the skilled artisan would have recognized that said return rate and said feed rate are results-effective parameters since they affect the amount of the substrates, CO2 and H2, present in the fermentor and thus affect the amount of methane that can be produced by their conversion. 
Therefore, Mets in view of Kodukula, Cohen, Ghosh, and Lanting renders obvious instant claims 20 and 30.

Methanococcus maripaludis (page 4, paragraph [0048]) and Example 5 uses Methanosarcina barkeri (page 5, paragraph [0052]).  These organisms are microorganisms of the phylum Euryarchaeota.  This is evidenced by paragraph [0140] of Isacoff which teaches that species of Methanococcus and Methanosarcina belong in the phylum Euryarchaeota.  Given that Mets teaches a mixture of microbes, it would have been obvious to select from the microorganisms of the examples of Mets for a mixture of microbes included in the fermentor.  Therefore, instant claim 21 is rendered obvious.
Regarding instant claim 26, the fermentor of Mets reads on ‘at least one reactor.’  As discussed above, an aqueous medium is in the fermentor.  Mets teaches that after passing through the oxygen scrubber, the hydrogen and CO2 are fed into the fermentor (page 4, paragraph [0043]).  See Figure 1.  The mechanism for feeding hydrogen and CO2 from the oxygen scrubber to the fermentor reads on ‘a feed mechanism’ as claimed.  Therefore, instant claim 26 is rendered obvious.
Regarding instant claims 27-29, Mets discloses that the methane gas is vented from the fermentor to pass through a sulfur scrubber (page 4, paragraph [0043]).  See Figure 1 of Mets.  The means for delivering the methane gas to the sulfur scrubber reads on the claimed ‘drainage mechanism’ which is designed to drain a gas (methane, meeting the limitation of instant claim 28) from the fermentor (reactor).  Mets does not expressly disclose that quantitative fraction of methane in the vented methane gas is at least 50%, but it would have been obvious to the skilled 
Regarding instant claim 31, Lanting teaches that for recirculation, a pump 6 may be used for moving the liquid through the conduit 60, 64 to the liquid inlet 65 of the nozzle 18 (paragraph [0037]).  In using the jet nozzle (reading on ‘driving jet nozzle’) to send the recycled gaseous product and recirculated culture medium back into the fermentor when practicing the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, and Lanting, it would have been obvious to the person of ordinary skill in the art to have included a pump connected to the pipe that delivers the recirculated culture medium to the jet nozzle.  One of ordinary skill in the art would have been motivated to do this since the pump would have moved the culture medium through the pipe to the jet nozzle; this is supported by Lanting.  In including the pump, then the jet nozzle is connected to a pump for the method rendered obvious by the references.  The jet nozzle together with the pump is interpreted as reading on ‘the return mechanism’ since it returns the culture medium back into the fermentor (Note: see rejection under 35 U.S.C. 112(b) of claim 31 above).  Therefore, instant claim 31 is rendered obvious.
Regarding instant claim 32, Mets teaches one example of the fermentor, shown in Figure 2, that is a stratified bioreactor comprising a mechanical impeller (page 4, paragraph [0045]).  The mechanical impeller reads on a ‘circulation mechanism, which is designed to circulate the aqueous medium through the reactor device.’  Therefore, instant claim 32 is rendered obvious.
Regarding instant claims 35-37, Mets teaches that the fermentor vessel is any suitable vessel in which methanogenesis can take place (page 4, paragraph [0044]).  One example of the fermentor is shown in Figure 2 of a stratified bioreactor comprising a mechanical impeller (page 
Regarding instant claim 40, Mets teaches that the hydrogen and CO2 from their respective storage tanks are fed through an oxygen scrubber for removal of oxygen from the CO2 effluent stream (paragraph [0043] on pages 3 and 4).  The oxygen scrubber thus reads on a ‘device for enrichment of carbon dioxide from a gas mixture.’  After passing through the oxygen scrubber, the hydrogen and CO2 are fed into the fermentor (page 4, paragraph [0043]).  Therefore, the ‘feed mechanism’ of the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, and Lanting has a ‘device for enrichment of carbon dioxide from a gas mixture.’  Additionally, the source of hydrogen is a hydrolyzer which produces hydrogen from electrolysis (page 3, paragraph [0043]).  See Figure 1.  Therefore, the ‘feed mechanism’ of the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, and Lanting has the optional limitation of a ‘mechanism for electrolytic splitting of water.’  As such, instant claim 40 is rendered obvious.
Regarding instant claim 41, it would have been an obvious matter of routine experimentation to have varied the feed rate of the gas mixture into the fermentor, including using a feed rate of the gas mixture such that the volume of introduced H2 and CO2 per hour exceeds the volume capacity of the fermentor (‘reactor device’) by at least the factor of 2, in order to adjust the reaction equilibrium in the fermentor which is critical for the formation of methane – the skilled artisan would have recognized that said feed rate is a results-effective parameter since it affects the amount of the substrates, CO2 and H2, present in the fermentor and 
Regarding instant claim 42, Mets teaches one example of the fermentor in Figure 2 which comprises a mechanical impeller (page 4, paragraph [0045]).  Thus the culture medium is stirred.  Since the culture medium is stirred, it is obvious that the methanogenic microorganisms are not immobilized in the culture medium.  Therefore, instant claim 42 is rendered obvious.
Regarding instant claim 43, it would have been obvious to have introduced the gas mixture (carbon dioxide and hydrogen) into the fermentor using the nozzle of Lanting when practicing the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, and Lanting.  One of ordinary skill in the art would have been motivated to do this since it would have resulted in turbulence being exerted on the culture medium within the fermentor which would have provided additional surface area of desirable organics, exposing the unreacted organics making them accessible to the anaerobic bacteria within the fermentor which would have been desirable since it would improve the reaction of the bacteria with its substrates to produce methane; this is supported by paragraphs [0041], [0050], and [0051] of Lanting.  Paragraphs [0050]-[0051] in particular speak of the turbulence.  Therefore, instant claim 43 is rendered obvious.  
A holding of obviousness is clearly required.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mets, Kodukula, Cohen, Ghosh, Lanting, and Isacoff as applied to claims 20, 21, 26-32, 35-37, and 40-43 above, and further in view of Guiot (Environmental Science and Technology. 2011. 45: 2006-2012. Listed on IDS filed 12/7/20. Previously cited).

Mets discloses that the microbial cultures suitable for practice of the invention can be isolated from a variety of environmental sources, such as sewage and organic waste sites and treatment facilities (page 2, paragraph [0030]).  
Guiot discloses using industrial anaerobic granules in a closed-loop gas-lift reactor (page 2007, left column, second full paragraph).  Specifically, the reactor was inoculated with anaerobic granules from a full-scale UASB plant treating fruit processing wastewater (page 2007, left column, last full paragraph).  The methanogenic potential of the fruit processing wastewater-treating anaerobic granules was characterized (page 2007, right column, last paragraph).  As shown in Table 1 on page 2008, the inoculum produced methane from a substrate comprising CO, H2, and CO2.
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the methanogenic archaea with industrial anaerobic granules (reading on ‘macroscopic colonies’) when practicing the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, Lanting, and Isacoff for the predictable result of producing methane.  It would have been a simple matter of substituting methanogenic bacteria that convert H2 and CO2 to methane with other known methanogenic bacteria with the same property (the industrial anaerobic granules).  Furthermore, the substitution would have been obvious since Mets teaches that the microbial culture can be obtained from sewage and organic waste sites and treatment facilities.  Therefore, instant claim 22 is rendered obvious.
.     

Claims 33, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mets, Kodukula, Cohen, Ghosh, Lanting, Isacoff, and Guiot as applied to claim 22 above, and further in view of Skudder (US 2009/0137015. Previously cited).
As discussed above, Mets, Kodukula, Cohen, Ghosh, Lanting, Isacoff, and Guiot render obvious claim 22.  The references differ from claim 33 in that they do not expressly disclose that the device further has a circulation mechanism having at least one pump, which is designed to circulate the aqueous medium through the fermentor (reactor device).  The references further differ from claims 34 and 39 in that they do not expressly disclose that the at least one pump or the pump is a driving jet pump.  
Skudder discloses a method for preparing organic material for microbiological fermentations of municipal waste water sludge for reducing the waste water sludge and/or cellulosic material for the production of biofuels (abstract).  A jet pump may be used for recirculation of the sludge around the aerobic digester means and/or the anaerobic digester means (page 2, paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to include a jet pump in the fermentor containing industrial anaerobic granules when practicing the method rendered obvious by Mets, Kodukula, Cohen, Ghosh, Lanting, Isacoff, and Guiot.  One of ordinary skill in the art would have been motivated to do this in order to use the jet pump to recirculate the anaerobic granules – the recirculation would have been sought since Skudder teaches recirculation of sludge in an anaerobic digester 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed September 2, 2021, with respect to the objection to claim 37, the rejections under 35 U.S.C. 112(b) of claims 20, 22, 30, and 37, the rejections under 35 U.S.C. 112(a) of claims 20-22, the rejection under 35 U.S.C. 103 of claims 20, 21, 26-32, 35-37, and 40-42 as being unpatentable over Mets in view of Kodukula, Cohen, and van Staveren (and in light of Isacoff), the rejection under 35 U.S.C. 103 of claim 22 as being unpatentable over Mets, Kodukula, Cohen, van Staveren, and Isacoff and further in view of Guiot, and the rejection under 35 U.S.C. 103 of claims 33, 34, 38, and 39 as being unpatentable over Mets, Kodukula, Cohen, van Staveren, Isacoff, and Guiot in further view of Skudder, have been fully considered and are persuasive.  In particular, the claim objection has been overcome by the amendment to claim 37.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments of claims 20, 22, and 30.  The rejections under 35 U.S.C. 112(a) of claims 20-22 have been overcome by the amendment of claim 20 (deleting “reaction boosting device”).  The rejections under 35 U.S.C. 103 have been overcome by the amendment of claim 20, in particular the amendment regarding the first return pipe and the second return pipe, and the limitation that at least a portion of the gas is returned in the reactor device without altering the composition of the returned portion of the gas.  As pointed out by Applicant, van Staveren uses a gas separation device 17 to filter out the hydrogen from the gas flow 15 withdrawn from the reactor, and thus the device of van Staveren is unable to return the gas without altering the gas composition 
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), Applicant’s arguments are unpersuasive with respect to the claim limitations “return mechanism,” “feed mechanism,” “drainage mechanism,” “circulation mechanism,” “device for enrichment of carbon dioxide from a gas mixture,” and “mechanism for electrolytic splitting of water.”  Regarding “return mechanism,” Applicant asserts that claim 20 has been amended to recite a first return pipe and a second return pipe.  However, claim 31 still recites “the return mechanism.”  Regarding “feed mechanism,” Applicant has not provided any argument regarding the term.  
Regarding “drainage mechanism,” Applicant asserts that adequate description is provided in the specification, such as paragraph [0038] describing the drainage mechanism as draining away from the at least one reactor, and at least paragraphs [0058]-[0060] for describing that gas drainage is performed by first outlet 114, second outlet, or both.  Applicant asserts that persons having ordinary skill in the art will understand that the outlets described represent one embodiment of a drainage mechanism, and that any suitable components capable of draining gas are contemplated.  As pointed out in MPEP 2181(II)(A), “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function” (emphasis added).  Paragraph [0038] only indicates the function of the drainage mechanism (function being draining away from the at least one reactor), and does not disclose the corresponding structure to perform the function.  Paragraphs [0058]-[0060] refer to outlets for performing the function of gas drainage, but do not refer to the structure of the outlets that 
Regarding “circulation mechanism,” Applicant cites for example paragraph [0057] of the specification for providing adequate description of the term.  Paragraph [0057] describes various components of the system, including gas separation device 110, nozzle 106, second return branch 122, and pump 120, indicating that “In this way, a closed circulation of the aqueous medium 116 can be achieved.”  Applicant asserts that person having ordinary skill in the art will understand that the several components described represent one embodiment of a circulating mechanism, and that any suitable components capable of circulating aqueous medium are contemplated.  It is further asserted that persons having ordinary skill in the art will also understand that second branch 122 is the structure through which aqueous medium is channeled, and that any suitable means for channeling fluids are contemplated, non-limiting examples including pipes, tubes, hoses, and the like.  However, it is unclear what part or parts as described in paragraph [0057] is the “circulation mechanism.”  Moreover, the specification itself does not state that the structures for performing the recited function of circulation includes pipes, tubes, hoses, and the like.  To repeat, MPEP 2181(II)(A) states, “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function” (emphasis added).
Regarding “device for enrichment of carbon dioxide from a gas mixture,” Applicant asserts that adequate description is provided in the specification, citing paragraph [0076] as describing one embodiment wherein the device is a pressurized tank.  Paragraph [0076] refers to 
Regarding “mechanism for electrolytic splitting of water,” Applicant asserts that electrolytic splitting of water into hydrogen and oxygen is known in the art and is commonly practiced, referring to electrolysis kits and devices as being widely available.  Applicant argues that person having ordinary skill in the art will understand that any suitable electrolysis apparatus capable of splitting water into hydrogen and oxygen is contemplated.  However, the specification itself does not provide any such statement of this.  Again, see MPEP 2181(II)(A) which requires that the specification itself must disclose the corresponding structure.
The amendment to the claims necessitated new grounds of rejection, including new grounds of rejection under 35 U.S.C. 103 over the previously cited references (with the exception of van Staveren) in combination with the new references Ghosh and Lanting.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651        

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651